UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


GERMAINE MONTES,

                           Petitioner,
      v.                                                         9:20-CV-0150
                                                                 (TJM)
LETITIA JAMES, Attorney General of New York
State,

                           Respondent.


APPEARANCES:                                                     OF COUNSEL:

GERMAINE MONTES
Petitioner, pro se
8 McPherson Terrace
Albany, NY 12206

HON. LETITIA JAMES                                               PAUL B. LYONS, ESQ.
Attorney for Respondent                                          Ass't Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

THOMAS J. McAVOY
Senior United States District Judge

                                   DECISION and ORDER

      Petitioner Germaine Montes seeks federal habeas relief pursuant to 28 U.S.C. § 2254.

Dkt. No. 1, Petition ("Pet."). Concurrently, petitioner also moved to continue his release on

bail throughout the duration of his habeas action. Dkt. No. 3.

      Respondent was directed to both answer the pending petition and respond to

petitioner's motion for bail. Dkt. No. 6, Decision and Order dated 02/20/20 (" February

Order"). In compliance with the February Order, respondent filed an opposition to petitioner's
motion for bail.1 Dkt. No. 7. Petitioner replied to respondent's opposition. Dkt. No. 8.

          Petitioner challenges a 2018 judgment of conviction in Albany County, upon a jury

verdict, of three counts of second degree criminal possession of a forged instrument. Pet. at

1-2; accord People v. Montes, 178 A.D.3d 1283, 2019 W L 7173475, at *1 (3rd Dep't 2019). 2

Petitioner asserts that, on December 31, 2018, he successfully moved for a stay of execution

of his judgment of conviction, pursuant to New York Criminal Procedure Law § 460.50, and

was released on bail by the Third Department. Dkt. No. 3 at 2. Petitioner's bail was

terminated on December 26, 2019, when his conviction was affirmed. Id. Petitioner again

successfully moved for a stay of execution of his judgment of conviction, before the Court of

Appeals, on December 30, 2019. Id. at 3, 5. When the Court of Appeals denied petitioner's

application for leave to appeal, the stay of execution was also lifted. Id. at 7. Petitioner was

scheduled to surrender and commence serving his state court sentence on February 14,

2020. Id. at 6. However, for whatever reason, petitioner was not received into custody that

day and, instead, reports he is waiting to be picked up by law enforcement. Dkt. No. 9 at 3;

Dkt. No. 9-1 at 2. 3

          While petitioner is not currently incarcerated, it is safe to assume that he soon will be;

accordingly, deciding the present motion whether to continue petitioner's temporary release

on bail during the pendency of his habeas petition is both timely and ripe. Respondent

opposes release on bail, arguing that petitioner has failed to establish any extraordinary


          1
              Respondent's answer to the pending decision is due on or before May 21, 2020. February Order at 6-7.
          2
              Citations to the parties' filings refer to the pagination generated by CM/ECF, the Court's electronic filing
system.
          3
        The details surrounding petitioner's surrender are not issues before this Court. Accordingly, the Court will
make no comment or recommendation about them.

                                                             2
circumstances to justify such relief. Dkt. No. 7. While respondent refrained from

commenting on whether petitioner successfully raised substantial claims in his petition – as

the state court records have yet to be collected and evaluated – respondent contends that

petitioner's assertion that he requires bail to care for his two children and his grandmother

hardly amount to an extraordinary situation. Id. at 4-5. Moreover, petitioner's state court

proceedings have been progressing relatively quickly, so petitioner cannot point to any type

of unusual delay. Id. at 5.

       Petitioner responds by providing further details about those for whom he cares and his

anticipated ability to continue to pursue his various legal actions when he returns to jail. Dkt.

No. 9. Petitioner contends that his grandmother is bed-bound with multiple sclerosis and that

"there's nothing nobody [sic] can do for her and at any time she can pass away." Dkt. No. 9

at 5. Further, the mother of petitioner's children is an addict who abandoned both him and

their two children five years ago. Id. Accordingly, if petitioner were incarcerated he stated he

would worry so much about his grandmother and children that he would not remain of sound

mind. Id.

       Moreover, petitioner asserts that he would be deprived of the resources necessary to

continue with the present petition and his other pending cases. Dkt. No. 9 at 5-6. Petitioner

explained that at the reception prison, where inmates are housed temporarily for two to five

months before being assigned to their main facility, petitioner would have limited access to

the law library and would miss the deadline for the reply to his petition. Id. at 6. Additionally,

"petitioner . . . has a car, apartment, good credit for paying his bills on time, and a few other

civil cases pending in State Court and he will lose everything[] if he is incarcerated before



                                                3
meaningful collateral review." Id. In sum, petitioner states that there is "no way he can

maintain all of this in prison, let alone . . . handle all the other pending cases and . . . this

case as well[.]" Id.

       Federal courts have jurisdiction "to grant bail to habeas petitioners[.]" Mapp v. Reno,

241 F.3d 221, 226 (2d Cir. 2001). However, "the standard for bail pending habeas litigation

is a difficult one to meet: [t]he petitioner must demonstrate that the habeas petition raise[s]

substantial claims and that extraordinary circumstances exist[] that make the grant of bail

necessary to make the habeas remedy effective." Id. (internal quotation marks omitted). "In

short, [the court asks whether] . . . this case is distinguishable from other habeas corpus

cases[.]" Jackson v. Bennett, No. 1:01-CV-8971, 2002 W L 126679, at *1 (S.D.N.Y. Jan. 30,

2002) (citing Richard v. Abrams, 732 F. Supp. 24, 25 (S.D.N.Y. 1990) (quotations omitted)).

       Here, petitioner contends that he is entitled to release because (1) he has ev idence

demonstrating his innocence; (2) he has established a productive life which includes being

the primary caretaker for his ailing grandmother and two minor children; and (3) prison life

precludes him from being able to successfully litigate his pending civil matters. Without

determining whether or not petitioner established a substantial probability of success on the

merits of his habeas corpus claim, the Court finds that he has failed to demonstrate

extraordinary circumstances which justify relief.

       Petitioner's second argument, that he is a productive citizen with a good life and

important care-taking responsibilities for his loved ones, is insufficient to demonstrate

extraordinary circumstances. Serious medical conditions have only been grounds for release

on bail in a handful of situations, specifically where the petitioner himself is gravely ill and

release was to a medical facility to receive specialized care. See United States v. Mett, 41

                                                  4
F.3d 12821, 1282 n.4 (9th Cir. 1994) (explaining that special circumstances warranting bail

"include a serious deterioration of health while incarcerated[.]") (internal quotation marks and

citations omitted); Johnston v. Marsh, 227 F.2d 528, 529 (3rd Cir. 1955) (affirming bail where

petitioner, an advanced diabetic who was "rapidly progressing toward total blindness," was

not given general release but admitted to a private hospital for medically advanced

treatment). Here, petitioner does not suffer from a serious medical condition. Instead, it is

his relative. Moreover, per his own admission, there is nothing anyone can do to help his

grandmother. Dkt. No. 9 at 5. Further, pursuant to the Court's independent research,

childcare obligations have never been cited as a reason to grant bail during the pendency of

a habeas petition, in any jurisdiction. Accordingly, while petitioner's situation is incredibly

unfortunate and sad, it is not sufficient to justify bail.

       Further, the fact that petitioner has created a productive and law-abiding life is also

seemingly inadequate to satisfy the release standards. In an analogous situation, an

inmate's participation in prison programming and vocational training was deemed insufficient

to justify release on bail. See Harris v. Allard, No. 1:01-CV-7191, 2002 W L 31780176, at *4-

*5 (S.D.N.Y. Dec. 11, 2002) (holding that while completion of treatment and vocational

programming "may be relevant to a parole application in the future, they do not constitute

extraordinary circumstances such that this case is distinguishable from other habeas corpus

cases."). The same logic applies here.

       Petitioner's third argument centers around his ability to pursue, and confidence in

prevailing on, all of his civil matters. Petitioner's difficulties continuing to litigate his cases,

specifically his transition between facilities and limited law library access, stem from regular

prison conditions. Courts in this circuit have found that "[i]n general, the difficulties attendant

                                                   5
on prison life, such as transfers between facilities, solitary confinement, lockdowns, restricted

access to the law library, and an inability to secure court documents, do not by themselves

qualify as extraordinary circumstances." Corrigan v. Barbery, 371 F. Supp. 2d 325, 330

(W.D.N.Y. 2005) (citing cases). While those cases were with respect to equitably tolling the

statute of limitations to allow the court to consider an otherwise time-barred habeas petition,

the same logic applies here. If these circumstances were not extraordinary enough to

provide the petitioner with the opportunity to have his petition reviewed, they are surely not

extraordinary enough to allow his temporary release from custody.

       Further, liberally construing this argument, petitioner contends he should be granted

temporary release because he otherwise would be continually harmed – by remaining in

custody – until these actions, including his federal habeas petition, are ultimately granted.

Such assertions, that a petitioner will ultimately be successful with his habeas petition

because he is incarcerated in violation of his constitutional rights, do not constitute an

extraordinary circumstance. See generally Iuteri v. Nardoza, 662 F.2d 159, 162 (2d Cir.

1981) (reversing order granting bail and finding "nothing unusual" about petitioner's argument

that, "if the habeas writ is granted, it will mean that his incarceration . . . would have been

without basis," given that "[v]irtually all habeas corpus petitioners argue that their

confinement is unlawful").

       In sum, "[p]etitioner has not made any showing that his is a ‘special case’ and that

extraordinary circumstances exist such that release is necessary to make the habeas corpus

remedy effective." Cunningham v. Poole, No. 9:06-CV-0659, 2007 W L 3353115 (LEK/GJD),

at *2 (N.D.N.Y. Nov. 7, 2007). Accordingly, petitioner's motion to grant him temporary

release on bail while his habeas petition is pending is denied.

                                                 6
IV.    CONCLUSION

       WHEREFORE, it is

       ORDERED that petitioner's application for bail (Dkt. No. 3) is DENIED. The Court

again makes no determination regarding the merits of any of the claims raised in the petition;

and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order upon petitioner in

accordance with the Local Rules.

Date: March 19, 2020




                                              7
